ON APPLICATION POR REHEARING.
PRICK, J.
Appellant has filed a petition for rehearing in which it is insisted that we erred in striking the bill of exceptions.
2 It is vigorously contended that, in sustaining the motion to strike, we not only have in effect overruled the case of Morgan v. O. S. L. R., 27 Utah, 92, 74 Pac. 523, but have ignored the particular provision of Comp. Laws 1907, section 3005, upon which the decision in the Morgan Case is based. It is true that in the Morgan. Case the motion to strike the bill of exceptions was interposed for the reason that the same was not prepared and served within the time required by the statute, the same as in this case, and that this court, upon the application of the appellant railroad company, permitted it to show cause why it did hot prepare and serve the bill of exceptions within the time required by statute, and upon such a showing it granted the appellant permission to serve and file the bill of exceptions notwithstanding the time fixed by statute had expired. The trial court in that case found that the reason the bill of exceptions-was not served in time was on account of the excusable neglect of appellant’s attorneys. This court held in that case that the trial court had the power to grant the relief sought under the following provision contained in section 3005, supra, to wit:
*538“The court may, in furtherance of justice, and on such terms ... as may be proper, allow a party . . . from a judgment, order, or other proceeding talcen against him through his mistake, inadvertence, surprise, or excusable neglect.” (Italics ours.)
It was accordingly held that the preparation and settlement of a bill of exceptions is a proceeding in a pending action. It was, however, further held that in case a party failed to prepare and serve a bill of exceptions within the statutory time, and he could show that he failed to do so for the reasons stated in the foregoing quotation from section 3005, his failure constituted a “proceeding taken against him,” and the court could relieve him and make an order allowing the bill of exceptions to be served and filed, although the statutory time had fully elapsed. This ruling] was based upon the decisions in Stonesifer v. Kilburn, 94 Cal. 33, 29 Pac. 332, and Scott v. Glenn, 97 Cal. 513, 32 Pac. 573. In the first case cited from California, the showing was clearly sufficient to invoke the jurisdiction of the trial court, if that court had the power to act under the provision quoted from section 3005, supra, in view that the provision of the California statute is precisely like ours. Without attempting to now show that a bill of exceptions is not, and, in the nature of things, cannot be, classed as a “proceeding taken against” a party, yet, without discussing the question, we are not prepared to say that relief for a failure to prepare and serve a bill of exceptions before the statutory time had elapsed may not be granted under a different provision of section 3005, provided a. timely application and sufficient showing be made upon which the court may base a finding that the application and showing is sufficient to authorize the relief sought. The soundness of the decision in Stonesifer v. Kilburn, supra, has not only been questioned by members of the California court but also by the Supreme Court of Montana. See dissenting opinion in Banta v. Siller, 121 Cal. 418, 53 Pac. 935, and Beach v. Spokane & W. C. R., 21 Mont. 187, 53 Pac. 493.
*539As already intimated, however, if the court has power to-relieve a party, in a matter of the kind now under consideration under any of the provisions of section 3005, it is not very material whether the court granted the relief under one- or the other of the provisions enumerated in said section. To-grant the relief under the wrong provision would at most amount to giving a wrong reason for a correct ruling.. Nor the purposes of this case, therefore, we shall assume that the appellant, upon a proper and timely application and showing, had the right to invoke the jurisdiction of the trial: court to permit him to serve and file a bill of exceptions after the statutory time had elapsed. As pointed out by Mr. Justice Straup, however, in Felt v. Cook, 31 Utah, 299, 87 Pac. 1092, in order to invoke the jurisdiction or power of the-court under section 3005, a proper application and showing, must nevertheless be made upon which judicial findings may be based either for or against the application. The application under section 3005 is altogether different from an application for an extension of time within which to serve, and file a bill of exceptions, when such application is made before the statutory time or any proper extension thereof has-expired. When an application for an extension of time is-made before the statutory time or any proper extension thereof has elapsed, the extension usually is and may be-made for any reason satisfactory to the court, and, unless there was a gross abuse of discretion in granting the application, the appellate court cannot interfere. This is so, however, because, before the statutory time has elapsed, the trial court has full and complete jurisdiction to extend the time-without making a special application or showing therefor by which such jurisdiction is invoked. Comp. Laws 1907, section 3329.
Where an applicant- proceeds under section 3005, the-court is without jurisdiction to grant relief, unless an application and showing is made to the court upon which it can base findings for or against the application. If the court finds the showing sufficient to authorize the relief sought, it should make an order allowing the proposed bill of excep*540tions to be served, and, if it finds tbe showing insufficient, make an order to tbe contrary. Tbe findings and order, when properly served and made a part of tbe record on appeal, may then be reviewed by this court upon tbe application of either party tbe same as any other ruling in tbe case. For these reasons, therefore, it is necessary that tbe application and showing be sufficient in form and substance to authorize tbe court to act. As pointed out by the Chief Justice in tbe foregoing opinion, we have repeatedly held that tbe trial court is without power to settle and allow a bill of exceptions when tbe statutory time or any proper extension thereof has fully elapsed. Such is also tbe bolding of tbe Supreme Court of California, notwithstanding tbe ruling in tbe Kilburn Case. Cameron v. Arcata, etc., Ry. Co., 129 Cal. 279, 61 Pac. 955. Tbe jurisdiction of tbe court must therefore be invoked, as pointed out above, or there is none. If we apply the rule above stated to tbe case at bar, it is too clear for controversy that, under tbe pretended showing made, tbe district court was without power to grant appellant tbe right to serve and file tbe bill of exceptions which we have stricken. No application for relief was made unless we call tbe affidavit filed by appellant’s counsel such an application. If we, however, permit that affidavit to standi as an application, yet there is absolutely no showing authorizing the district court to find that any of the grounds enumerated in section 3005, upon which the relief might have been granted, existed. All that is set forth in the affidavit are the facts that aj^ellanl’s counsel was unable to obtain a transcript of the stenographic notes of the evidence sooner; that without such a transcript he was unable to prepare and serve his proposed bill of exceptions; and “that his failure to get a formal extension of time in which to serve such bill was due wholly to inadvertence and excusable neglect.” For the purpose of invoking the jurisdiction of the court, counsel might just as well have filed a mere motion without giving any reasons in which he asked the court to settle and allow his proposed bill of exceptions, although the time to do so had fully elapsed. All we have is coun*541sel’s conclusion that his failure to obtain a seasonable extension of time within which to prepare and serve a bill of ■exceptions constituted “excusable neglect.” If this be sufficient to invoke the jurisdiction of the court, then there is absolutely no limit within which a party may not still hope to obtain relief for any neglect or failure on his part to act in any matter provided for in section 3005.
In view of the foregoing, we deemed it unnecessary to refer to and distinguish the Morgan Case in the original opinion. In view, however, that counsel have earnestly insisted that the Morgan Case is stare decisis, and that, if it be upheld, the result reached in the present opinion is erroneous, we have deemed it best to enlarge upon our former reasons.
• From what has been said, it follows that the petition for a rehearing should be denied. Such is the order.
McCAETY, O. J., and STRATTP, J., concur.